Case 1:18-cv-05130-ENV-VMS Document 10 Filed 12/05/18 Page 1 of 1 PageID #: 63




                                                                                  December 5, 2018

VIA ECF
The Honorable Eric N. Vitaliano
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                               Re: Tonia Haynes v. John P. Picone, Inc.,
                                                   Case No. 18-cv-5130 (ENV)(VMS)

Dear Judge Vitaliano:

       We represent Plaintiff Tonia Haynes in the above-referenced case. We write this letter to
provide Your Honor with a status of the ongoing matter.

        The Parties attended mediation on November 19, 2018 and were unable to reach a
resolution. To avoid unnecessary motion practice, the Parties have consented to seek a stay of all
dates and deadlines in this matter for forty-five (45) days as the Parties are still in discussions as
to whether Plaintiff will amend the Complaint or the Defendants will answer or otherwise move.
This is the parties second such request.

       We appreciate Your Honor’s attention to this request, and we will await further direction
from the Court.


                                                      Respectfully submitted,

                                                      Derek Smith Law Group, PLLC


                                                      /s/Johnmack Cohen
                                                      Johnmack Cohen, Esq.
                                                      One Penn Plaza, Suite 4905
                                                      New York, New York 10119
                                                      (212) 587-0760
                                                      Johnmack@dereksmithlaw.com
cc: All Counsel of Record
